Case 15-38623        Doc 64     Filed 05/07/19     Entered 05/07/19 15:04:42          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-38623
         Barbara Ervin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/12/2015.

         2) The plan was confirmed on 01/08/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/04/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/14/2019.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,365.00.

         10) Amount of unsecured claims discharged without payment: $14,073.57.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-38623       Doc 64     Filed 05/07/19        Entered 05/07/19 15:04:42                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $11,000.00
        Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                     $11,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $567.12
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,567.12

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC               Unsecured      1,500.00       1,932.34         1,932.34        234.95        0.00
 ATLAS ACQUISITIONS LLC            Unsecured            NA         716.23           716.23          87.08       0.00
 CAPITAL ONE AUTO FINANCE          Secured        1,700.00       1,261.56         1,261.56      1,261.56        0.00
 CAPITAL ONE AUTO FINANCE          Secured             0.00          0.00             0.00           0.00       0.00
 CAPITAL ONE BANK USA              Unsecured         510.00        510.83           510.83          62.11       0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured         544.00      1,230.00         1,230.00        149.55        0.00
 CITY OF NAPERVILLE                Unsecured            NA         144.87           144.87          17.61       0.00
 CREST FINANCIAL                   Unsecured         360.00        465.11           465.11           0.00       0.00
 DEVON FINANCIAL SERVICE           Unsecured         200.00        353.38           353.38          42.97       0.00
 ILLINOIS BELL TELEPHONE COMPAN    Unsecured            NA         623.11           623.11          75.76       0.00
 MERRICK BANK                      Unsecured         878.00        865.31           865.31        105.21        0.00
 QUANTUM3 GROUP                    Unsecured         114.00        114.56           114.56          13.93       0.00
 STELLAR RECOVERY/COMCAST          Unsecured         469.00           NA               NA            0.00       0.00
 THE ADDISON OF NAPERVILLE         Unsecured           0.00           NA               NA            0.00       0.00
 UNIQUE NATIONAL/PALATINE PUBLI    Unsecured          97.00           NA               NA            0.00       0.00
 DR LEONARDS/CAROL WRIG            Unsecured         208.00           NA               NA            0.00       0.00
 IC SYSTEMS IN/AT&T MIDWEST        Unsecured         510.00           NA               NA            0.00       0.00
 ILLINOIS TOLLWAY AUTHORITY        Unsecured         600.00           NA               NA            0.00       0.00
 IQ DATA INTERNATIONAL/TANGLEW     Unsecured      2,301.00            NA               NA            0.00       0.00
 M3 FINANCIAL/WATERMARK PHYSIC     Unsecured          54.00           NA               NA            0.00       0.00
 MABT/CONTFIN                      Unsecured         716.00           NA               NA            0.00       0.00
 AMERICAS FI                       Unsecured           0.00           NA               NA            0.00       0.00
 ARMOR SYSTEMS/CITY OF ROLLING     Unsecured         200.00           NA               NA            0.00       0.00
 ARMOR SYSTEMS/VILLAGE OF PALA     Unsecured          75.00           NA               NA            0.00       0.00
 BNQTFIN                           Unsecured      2,677.00            NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION        Unsecured     22,175.00     22,513.02        22,513.02       2,737.27        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-38623      Doc 64     Filed 05/07/19    Entered 05/07/19 15:04:42              Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim          Claim        Claim       Principal      Int.
 Name                            Class    Scheduled       Asserted     Allowed        Paid         Paid
 US DEPARTMENT OF EDUCATION   Unsecured     13,309.00      13,528.57    13,528.57      1,644.88        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal              Interest
                                                         Allowed               Paid                  Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00             $0.00                $0.00
       Mortgage Arrearage                                   $0.00             $0.00                $0.00
       Debt Secured by Vehicle                          $1,261.56         $1,261.56                $0.00
       All Other Secured                                    $0.00             $0.00                $0.00
 TOTAL SECURED:                                         $1,261.56         $1,261.56                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00              $0.00               $0.00
        Domestic Support Ongoing                            $0.00              $0.00               $0.00
        All Other Priority                                  $0.00              $0.00               $0.00
 TOTAL PRIORITY:                                            $0.00              $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                        $42,997.33            $5,171.32                $0.00


 Disbursements:

        Expenses of Administration                           $4,567.12
        Disbursements to Creditors                           $6,432.88

 TOTAL DISBURSEMENTS :                                                                   $11,000.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-38623        Doc 64      Filed 05/07/19     Entered 05/07/19 15:04:42            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
